     Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 1 of 30 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH DAKOTA

POWDERCOAT, INC. DBA                                        Civil Action No.: 1:19-cv-1008
DAKOTA FINISHING,

        Plaintiff,

V.

MIDWEST FAMILY MUTUAL
INSURANCE COMPANY,

        Defendant.


                            COMPLAINT AND JURY DEMAND


        COMES NOW Plaintiff, Powdercoat, Inc., DBA Dakota Finishing, by and through its

undersigned counsel, and hereby submit this its Complaint against Defendant, Midwest Family

Mutual Insurance Company, and in support of its Complaint, allege and aver as follows:

                                 NATURE OF THE ACTION

        1.      Plaintiff brings this action seeking economic and non-economic damages arising

from Defendant's breach of contract, bad faith conduct, breach of fiduciary duty, and refusal to

pay the full amount of covered benefits due and owing under Plaintiffs first-party insurance

contract without reasonable cause.

                                           PARTIES

        2.     Plaintiff, Powdercoat, Inc., DBA Dakota Finishing ("Plaintiff' or "Dakota

Finishing") is a South Dakota corporation with its principal office in Watertown, South Dakota.

        3.     Upon infmmation and belief, Defendant, Midwest Family Mutual Insurance

Company ("Defendant" or "Midwest Family"), is a corporation duly organized and existing under

the laws of the State of Minnesota, with a principal place of business located at 3033 Campus



                                         Page 1 of29
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 2 of 30 PageID #: 2
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 3 of 30 PageID #: 3
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 4 of 30 PageID #: 4
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 5 of 30 PageID #: 5
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 6 of 30 PageID #: 6
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 7 of 30 PageID #: 7
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 8 of 30 PageID #: 8
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 9 of 30 PageID #: 9
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 10 of 30 PageID #: 10
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 11 of 30 PageID #: 11
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 12 of 30 PageID #: 12
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 13 of 30 PageID #: 13
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 14 of 30 PageID #: 14
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 15 of 30 PageID #: 15
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 16 of 30 PageID #: 16
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 17 of 30 PageID #: 17
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 18 of 30 PageID #: 18
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 19 of 30 PageID #: 19
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 20 of 30 PageID #: 20
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 21 of 30 PageID #: 21
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 22 of 30 PageID #: 22
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 23 of 30 PageID #: 23
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 24 of 30 PageID #: 24
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 25 of 30 PageID #: 25
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 26 of 30 PageID #: 26
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 27 of 30 PageID #: 27
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 28 of 30 PageID #: 28
 Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 29 of 30 PageID #: 29



                                  REQUEST FOR JURY TRIAL

        211.    Dakota Finishing requests trial by jury with respect to all claims and issues triable

to a jury.

                                      PRAYER FOR RELIEF

        WHEREFORE Plaintiff, Powdercoat, Inc. DBA Dakota Finishing, prays of judgement

against Midwest Family Mutual Insurance Company as follows:

        I.      For damages resulting from Midwest Family's breach of contract;

        2.      For an additional sum as and for punitive or exemplary damages in an amount to

be set by the jury herein, based upon Dakota Finishing's net worth and earnings;

        3.     For Dakota Finishing's attorney fees, costs, and expense of these proceedings

because of Midwest Family's vexatious and umeasonable refusal to pay pursuant to SDCL § 58-

12-3;

        4.     For pre-judgement and post-judgment interest on any award to which Dakota

Finishing is held entitled by jury;

        5.     For Plaintiffs costs and disbursements herein; and

        6.     For such other and further relief as the Cmut determines to be just and proper.



                                              Isl Rolly Samp
                                              Rally Samp, Esq.
                                              Samp Law Offices
                                              2101 W. 41st Street
                                              Sioux Falls, SD 57105
                                              Telephone: 605-339-1020
                                              Facsimile: 605-334-6630
                                              E-Mail: rsamp@samplaw.com




                                          Page 29 of29
Case 1:19-cv-01008-CBK Document 1 Filed 05/06/19 Page 30 of 30 PageID #: 30
